DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see “Remarks”, filed 12/28/2020, with respect to claims 1-2 have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejections of claims 1-2 have been withdrawn in light of the provided amendments.
Applicant’s arguments, see “Remarks”, filed 12/28/2020, with respect to claim 3 have been fully considered and are persuasive.  The 35 USC 103(a) rejection of 3 has been withdrawn in light of the provided amendments.
Allowable Subject Matter
Claims 1-6 and 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1 and 6 (the independent claims of the instant application), though Warren et al. (U.S. Patent Application Publication Number 20070180924, from hereinafter “Warren”) teaches a charged particle beam device (the title teaches a TEM) comprising a charged particle beam column configured to irradiate a sample with a charged particle beam (paragraphs 0049, 0062, 0092, 0102, 0120, etc.), a vacuum chamber configured to create a vacuum around the sample (paragraphs 0049, 0120, 0149 and 0166), a plurality of electrodes arranged in the vacuum chamber (FIGS. 1-4a and 5a, abstract, paragraphs 0063, 0092, 0102, 0120, 0166, 0178, claim 1, etc.) and a capacitance measuring device for measuring the capacitance between the plurality of electrodes (FIGS. 1-4a and 5a, abstract, paragraphs 0063, 0092, 0102, 0120, 0166, 0178, claim 1, etc.), Warren fails to teach a preliminary exhaust chamber for vacuum evacuating an atmosphere around the sample before being introduced into the vacuum sample chamber and the plurality of electrodes are installed in the preliminary exhaust chamber. The remaining claims are allowed by virtue of their dependency on the allowed base claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE M IPPOLITO whose telephone number is (571)270-7449.  The examiner can normally be reached on Monday-Thursday 6:00am-4:00pm Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert H Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE M IPPOLITO/Primary Examiner, Art Unit 2881